Title: To James Madison from Louis-André Pichon, 4 January 1802
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Georgetown le 14. Nivose an 10. (4. Jer. 1802.[)]
J’ai l’honneur de vous adresser ci Jointe une note qui m’a été remise par le Capitaine du navire les deux anges et qui contient divers articles qui Semblent devoir être compris dans la restitution de cette propriété.
J’ai eu l’honneur il y a quelques Jours de vous entretenir de l’ancienne affaire du Cassius que le Gouvernement des Etats Unis pensera Sans doute devoir faire entrer dans la restitution. Ce Bâtiment armé et commissionné par la République fut arrêté dans le port de Philadelphie par des poursuites Judiciaires en 1793. et abandonné depuis par le Cen. Adet Ministre plénipotentiaire de la République Française; Si vous prenez la peine de recourir à la dépêche de Mr. Le Sécrétaire d’Etat à Mr. Pinkney en date du 16 Janvier 1797. vous verrez à l’article intitulé Sixieme Cas le Corsaire le Cassius, une explication très détaillée de l’origine et de la nature de l’affaire et cet exposé ne vous laissera pas de doute qu’il ne doive être compris au nombre des propriétés appartenant à la République qui Sont a restituer par les Etats Unis. Agréez, Monsieur, l’assurance de mon Respect.
L. A. Pichon
 
Condensed Translation
Forwards a note from the captain of the Deux Anges listing various articles that should be included in the restoration of this property. Conversed with JM a few days ago on the old matter of the Cassius, which the U.S. will undoubtedly think ought to be included in the restitution of property. This vessel, armed and commissioned by the French republic, was detained in Philadelphia by judicial proceedings in 1793 and subsequently abandoned by Citizen Adet. If JM takes the trouble to review the secretary of state’s 16 Jan. 1797 dispatch to Pinckney, he will see a detailed explanation of the case that will lead him to include it with the other property to be restored to France.
 

   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). RC in a clerk’s hand, signed by Pichon; docketed by Wagner as received 5 Jan., with his note: “The Two Angels / The Cassius.” For enclosure, see n. 1.


   The enclosure is a detailed listing of the cargo of the Deux Anges (1 p.; in French; docketed by Wagner as received in Pichon’s letter of 4 Jan. 1802), which had been captured by the Boston and condemned on 19 Apr. 1800. On 20 Apr. 1802 an award of $53,923.59 was ordered for the ship and its cargo (Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 6:410, 7:60, 311; Pichon to JM, 9 Dec. 1801, and enclosure).


   In his 16 Jan. 1797 letter to Charles Cotesworth Pinckney, which President Washington transmitted to Congress in a report on Franco-American relations on 19 Jan. 1797, Timothy Pickering had presented six examples of naval violations of the Franco-American treaties of 1778. The last concerned the case of the French privateer Cassius (formerly Les Jumeaux), fitted out at Philadelphia in violation of American law. Having captured the American-owned schooner William Linsay on the high seas, the Cassius conducted its prize to Saint-Domingue for condemnation. When the vessel returned to Philadelphia, the owner of the William Linsay issued a complaint, and the captain of the Cassius, an American citizen, was arrested. The courts eventually dismissed the case on the grounds that the affair came under French jurisdiction. A second charge of arming a privateer was dismissed on the grounds that the French government, to whom the ship now belonged, was not under the jurisdiction of the American courts (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 1:564–65, 629–39).

